The findings and recommendations of a disciplinary hearing
                   panel, though persuasive, are not binding on this court. In re Discipline of
                   Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). The automatic review
                   of a panel decision recommending a suspension is conducted de novo,
                   requiring the exercise of independent judgment by this court.   Id.; see SCR

                   105(3)(b).
                                 Based on our review of the record, the suspension
                   recommendation is insufficient in relation to Goldberg's admitted conduct.
                   Accordingly, we reject the conditional guilty plea agreement and remand
                   this matter to the Southern Nevada Disciplinary Board for further
                   proceedings.
                                 It is so ORDERED.



                                           Hardesty



                   Parraguirre
                                                                         tfi
                                                                                         J.
                                                              Saitta



                   Gibbons


                   cc: Chair, Southern Nevada Disciplinary Board
                        Michael J. Warhola, LLC
                        Bar Counsel, State Bar of Nevada



SUPREME COURT
      OF
    NEVADA
                                                         2
AP 1 ,147A TER#D